


110 HR 337 IH: Military Families Financial Security

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 337
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mrs. Davis of
			 California (for herself and Mr.
			 McDermott) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To eliminate the unfair and disadvantageous treatment of
		  cash military compensation other than basic pay under the supplemental security
		  income benefits program.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families Financial Security
			 Act.
		2.Treatment of
			 uniformed service compensation
			(a)Treatment of
			 uniformed service cash remuneration as earned income
				(1)In
			 generalSection 1612(a)(1)(A) of the
			 Social Security Act (42 U.S.C.
			 1382a(a)(1)(A)) is amended by inserting (and, in the case of cash
			 remuneration paid for service as a member of a uniformed service (other than
			 payments described in paragraph (2)(H)), without regard to the limitations
			 contained in section 209(d)) before the semicolon.
				(2)Certain housing
			 payments treated as in-kind support and maintenanceSection
			 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended—
					(A)by striking
			 and at the end of subparagraph (F);
					(B)by striking the
			 period at the end of subparagraph (G) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(H)payments to or on
				behalf of a member of a uniformed service for housing of the member (and his or
				her dependents, if any) on a facility of a uniformed service, including
				payments provided under section 403 of title 37, United States Code, for
				housing that is acquired or constructed under subchapter IV of chapter 169 of
				title 10 of such Code, or any related provision of law, and any such payments
				shall be treated as support and maintenance in kind subject to subparagraph (A)
				of this
				paragraph.
							.
					(b)Effective
			 dateThe amendments made by this section shall be effective with
			 respect to benefits payable for months beginning at least 90 days after the
			 date of the enactment of this Act.
			
